Citation Nr: 1454865	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-21 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability, claimed as bowel obstruction, as a result of VA surgery to close an enterocutaneous fistula in December 2011.  


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefit sought on appeal.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran did not sustain additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care personnel who provided treatment for the Veteran's enterocutaneous fistula repair, nor does the evidence show that any additional disability was an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 for additional disability, claimed as bowel obstruction, as a result of VA surgery to close an enterocutaneous fistula in December 2011 have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and assistance provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A March 2012 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This letter also notified the Veteran specifically of the evidence needed to substantiate a claim under the provisions of 38 U.S.C.A. § 1151.

The Veteran's VA medical treatment records and a private consultation report from Dr. D.C. have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's records from the Social Security Administration (SSA) have also been obtained.  38 C.F.R. § 3.159 (c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  A VA medical opinion addressing the Veteran's 1151 claim was obtained in March 2012, with addendum opinion submitted in March 2013.  The Board finds that the opinion and addendum are adequate, as the Veteran's medical history was described in sufficient detail, and the opinion and addendum reflected review of the Veteran's treatment records, such that the Board's evaluation is fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

The record does not indicate that additional pertinent evidence is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that VA did not provide sufficient notice or assistance, the Board may proceed to the merits of the Veteran's appeal. 

Analysis

The Veteran asserts that compensation is warranted for additional disability under the provisions of 38 U.S.C.A. § 1151 due to the actions of VA medical personnel during a December 2011 surgery to close an enterocutaneous fistula. 

Title 38, United States Code, Section 1151 provides that where a veteran suffers an injury or aggravation of an injury resulting in additional disability by reason of VA medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service connected.  See Anderson v. Principi, 18 Vet. App. 371, 376 (2004); see also Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).  The Veteran does not contend, nor does the evidence reflect, that consideration under any other theory of entitlement is warranted.

Under certain circumstances, 38 U.S.C.A. § 1151(a) grants compensation for qualifying disabilities to veterans in the same manner as if such disability were service connected.  See also 38 C.F.R. § 3.361 (2014).  Specifically, for claims filed after October 1, 1997, the disability must be caused by hospital care, medical or surgical treatment, or examination furnished the veteran by VA, and the proximate cause of the disability must be (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) (2014).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is, in each claim, to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Second, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R.
§ 3.361(b).  In determining whether disability resulted from disease or injury or aggravation of an existing disease or injury suffered as a result of VA care, the evidence must show actual causation rather than coincidental occurrence.  38 C.F.R. § 3.361(c)(1).  Finally, the disability must not be the result of the veteran's failure to follow properly given medical instructions.  38 U.S.C.A. § 1151(a); 38 C.F.R. 
§ 3.301(c)(3).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for VA medical treatment furnished.  The medical evidence of record does not show that the Veteran has any additional disability due to carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA in furnishing medical care, or that the outcome of the treatment was an event not reasonably foreseeable.  

According to the Veteran's medical history as reported in his VA treatment records, he had undergone multiple prior surgeries for perforated diverticulum and hernia repair (see September 2011 VA physical examination note).  In July 2011, he was diagnosed with a ventral hernia and a small bowel obstruction.  According to a September 2011 ostomy note, the Veteran had undergone a bowel resection for an incarcerated ventral hernia in July 2011, followed by abdominal washouts, anastomosis, and skin closure in subsequent surgeries.  A complication of anastomotic leak was over-sewn during an August 2011 operation.  After a persistent leak, the Veteran underwent surgery for the creation of a controlled fistula and washout of abdominal cavity later in August 2011.  The Veteran continued to use an ostomy/pouching system through September 2011.  

VA medical records reflect that on December 16, 2011, the Veteran underwent surgery for a plug and patch closure of his enterocutaneous fistula.  A consent form dated December 16, 2011 reflects that prior to the operation, the surgeon discussed the various risks and complications of surgery with him.  The consent form indicates that the known risks included breakdown of wound, chronic diarrhea, fistula requiring additional surgery, hernia formation around stoma, and infection.  The Veteran's informed consent was obtained, as indicated by his signature.  VA records reflect that on December 19, 2011, the fistula plug came loose from the surgical site, leaked large amounts of fluid, and required repair.  According to a December 30, 2011 VA treatment note, the Veteran had recently obtained a private opinion at the University of Nebraska Medical Center for possible surgery, but elected to continue with surgery and treatment through VA.  

According to the January 2012 private consultation report, Dr. D.C. noted that during the summer of 2011, the Veteran had an acute episode of a bowel obstruction in an abdominal wall hernia, and that after several complications, he had a fistula plug placed in December 2011.  The Veteran reported that the plug was pushed out and that copious amounts of output ensued.  Dr. D.C. found that the fistula was currently controlled, and he recommended options for further controlling and closing the fistula.  There is no evidence indicating that the Veteran followed up with Dr. D.C., and VA treatment records reflect that he continued to be treated through VA for this condition. 

An April 2012 VA primary care outpatient note reflects a follow-up appointment regarding the subsequent closure and repair of the Veteran's enterocutaneous fistula in March 2012.  The VA physician determined that there was no further drainage from the fistula, and assessed enterocutaneous fistula, status post repair, stable.  A September 2012 VA treatment note similarly reflects that the Veteran had been released from his last hospitalization in March 2012.

In March 2012, a VA examiner noted a long and complicated history of abdominal issues, described as likely going back to sigmoid diverticulitis with perforation years prior, with subsequent issues regarding abdominal organs and fistulas since that time.  The examiner determined that he could not find any evidence of carelessness, negligence, lack of proper skill, or other instance of fault on the part of VA in furnishing medical care pursuant to the December 2011 surgery.  The examiner stated that the medical records showed that, despite numerous complications, the surgical care by VA had been exemplary, and that unfortunately the Veteran's abdominal issues were extremely difficult to manage.  In a March 2013 VA addendum opinion, the examiner opined that, based upon his review of the signed consent form listing the potential risks and complications of surgery, the complication of a failed fistula repair requiring additional surgery was reasonably foreseeable.    

While the Veteran's SSA records were received by VA in May 2013, they do not contain any evidence relevant to the current appeal, as all reports addressing abdominal surgeries and gastrointestinal issues significantly pre-dated the December 2011 VA surgery. 

In summary, there is no competent evidence showing that the proximate cause of the complications arising from surgery to close an enterocutaneous fistula was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel.  There is no competent evidence showing that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  Further, as documented by the December 16, 2011 consent form, a failed fistula repair requiring additional surgery was an event reasonably foreseeable as a potential risk and complication of surgery.  Indeed, the risk of a fistula requiring additional surgery was explicitly listed as one of the potential risks of the operation.  Importantly, VA obtained the Veteran's informed consent prior to the surgery in December 2011.  For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for compensation under 38 U.S.C.A. § 1151.  Accordingly, the Board concludes that compensation for additional disability is not warranted.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability as a result of VA medical treatment involving surgery to close an enterocutaneous fistula in December 2011 is denied. 


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


